Citation Nr: 1235270	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a vision disability, to include as being secondary to the appellant's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  The issues that were appealed included the following:

1.  Entitlement to service connection for psoriatic arthritis secondary to service-connected psoriasis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a vision disability, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

The appellant was scheduled to appear at a hearing to be held at his RO in June 2011 and received notice of the hearing in May 2011.  However, the appellant failed to appear for the hearing and has not provided the Board with a statement to demonstrate good cause for the hearing to be rescheduled.  Thus, the Board finds that the hearing need not be rescheduled and it is proper to adjudicate the appellant's claims. 

Following a review of the appellant's claim, the Board, in February 2012, issued a Decision/Remand.  In that action, the Board granted service connection for psoriatic arthritis but denied entitlement to service connection for erectile dysfunction and a vision disability, both secondary to the appellant's service-connected diabetes mellitus.  The remaining two issues (bilateral hearing loss and tinnitus) were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  

Subsequent to that action, the appellant appealed the Board's action in the Decision portion of the Decision/Remand to the United States Court of Appeals for Veterans Claims (Court).  It is noted that the issue that was specifically appealed was that of entitlement to service connection for a vision disability.  The other issue that had been denied by the Board, that involving entitlement to service connection for erectile dysfunction, was not appealed to the Court.  After the appellant appealed to the Court, the appellant and the VA submitted a Joint Motion for Partial Remand to the Court.  In that Joint Motion, the parties requested that the Court vacate and remand the issue then before it.  Upon review of the Joint Motion, the Court adopted said motion and did, in an Order issued in June 2012, vacated and remanded to the Board the issue of entitlement to service connection for a vision disability.  The claim has since been returned to the Board for action.  

In conjunction with the Court's directions, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for entitlement to service connection for a vision disability, to include as being secondary to the appellant's various service-connected disabilities.  

More specifically, as indicated above, the Court found, when it adopted the Joint Motion for Partial Remand, that the VA should have obtained a medical examination of the appellant in order to determine whether any of the appellant's eye disabilities were aggravated by or secondary to any of his service-connected disabilities, to include diabetes mellitus.  The Court concluded that since the VA did not obtain such an examination, the medical evidence of record was deficient and inadequate, and could not be used in making a determination on the issue involving an eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), Bowling v. Principi, 15 Vet. App. 1 (2011).  As such, and in keeping with the pronouncements by the Court, the Board shall remand the claim to the RO so that such an optical examination of the appellant may be accomplished and the results included in the claims folder for the Board's further consideration.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the RO for the following redevelopment:

1.  The RO should obtain any outstanding private and government (VA) ophthmalogical treatment records of the appellant dated from June 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2011). 

2.  Only after the RO has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the RO should schedule the appellant for a VA ophthmalogical examination to determine the etiology of all of his eye disabilities.  The claims folder must be made available to the examiner and the examiner must indicate that he or she has reviewed the appellant's complete claims folder prior to the examination.  All necessary tests and studies are to be performed, and all findings are to be reported in detail. 

The appropriate examiner should express an opinion as to whether any found eye disorder(s) is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or whether it is secondary to or has been aggravated by any of his service-connected disabilities, to include diabetes mellitus.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether any of the appellant's eye disabilities were caused by or the result of his military service, or is secondary to a service-connected disability, to include diabetes mellitus, or has been aggravated by his service-connected disabilities, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Additionally, if the examiner concludes that the appellant's claimed vision condition is not service-related, or secondary to a service-connected disability, or has not been aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate the issue now on appeal.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


